Exhibit 10.4

Execution Copy

THIRD AMENDMENT TO

ABL CREDIT AGREEMENT

THIS THIRD AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”), dated as of
November 12, 2020, is by and among U.S. WELL SERVICES, LLC, a Delaware limited
liability company (the “Borrower”), each Guarantor (as defined in the below
referenced Credit Agreement) party hereto, U.S. WELL SERVICES, INC., a Delaware
corporation (“Parent”), each Lender (as defined in the below referenced Credit
Agreement) party hereto, and BANK OF AMERICA, N.A., as agent for the Lenders
(“Administrative Agent”), a Swing Line Lender and an L/C Issuer.

W I T N E S S E T H

WHEREAS, Borrower is a party to that certain ABL Credit Agreement, dated as
May 7, 2019 (as amended, restated, extended, supplemented or otherwise modified,
the “Credit Agreement”), among Borrower, the other Loan Parties party thereto,
the Administrative Agent and the Lenders;

WHEREAS, the Loan Parties have informed the Administrative Agent and Lenders
that the Borrower applied for loans from Greater Nevada Credit Union (the “CARES
Act Lender”) under the “Business and Industry CARES Act Program” in accordance
with the terms of the CARES Act and that the Borrower, Holdco and Parent have
executed and delivered to the CARES Act Lender certain Promissory Notes dated
November 12, 2020, in the original principal amount of $25,000,000.00 in
aggregate, pursuant to which the CARES Act Lender has made a loan to the
Borrower, all on the terms and conditions set forth therein and secured by CARES
Act Loan Collateral (as defined below);

WHEREAS, the Loan Parties have requested that the Administrative Agent and
Lenders (i) consent to the incurrence of debt under the CARES Act Loan (as
defined below) and (ii) make certain modifications to the Credit Agreement, and
Administrative Agent and Lenders have agreed to the foregoing requests of the
Loan Parties, in each case on the terms and conditions set forth herein; and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1    Defined Terms. Any and all initially capitalized terms used in this
Amendment (including, without limitation, in the Recitals to this Amendment)
without definition shall have the respective meanings specified in the Credit
Agreement.



--------------------------------------------------------------------------------

1.2    Amended and Restated Definitions. The following definitions in
Section 1.01 of the Credit Agreement are hereby amended and restated to read in
their entirety as follows:

“Excluded Accounts” means (a) an account exclusively used for tax withholding,
payroll, payroll taxes, employee benefits (including workers’ compensation,
unemployed insurance or other forms of governmental insurance or benefits) and
(b) the CARES Act Loan Account to the extent used solely for the purposes
specified in Section 6.20(iii) hereof.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page that the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as designated by the Administrative
Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices, and
length of look-back periods) as may be appropriate, in the Administrative
Agent’s discretion, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement and any other Loan
Document).

1.3    New Definitions. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“CARES Act Loan” means the loan made pursuant to the “Business and Industry
CARES Act Program” of the CARES Act under the CARES Act Loan Agreement.

“CARES Act Loan Account” means a deposit account opened and maintained at
Greater Nevada Credit Union and used solely for the purposes specified in
Section 6.20 hereof.

 

2



--------------------------------------------------------------------------------

“Cares Act Loan Agreement” means that certain Business Loan Agreement dated
November 12, 2020, executed by the Borrower, Holdco and Parent, as co-borrowers
and made payable to Greater Nevada Credit Union, as lender, providing for loans
in the original principal amount of equal to $25,000,000.00 in aggregate and
secured by CARES Act Loan Collateral.

“CARES Act Loan Collateral” means the “Collateral” as defined in the CARES Act
Loan Agreement.

“ISDA Definitions” means the 2006 Definitions (or successor definitional booklet
for interest rate derivatives) published by the International Swaps and
Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time.

“LIBOR Replacement Date” has the meaning specified in Section 3.03(b).

“MG Finance Lease Agreement” means that certain Master Lease Agreement No.
CW/1288-1, entered into on or around January 25, 2019, by and between the
Parent, as lessee, and M/G Finance Co., Ltd., as lessor, pursuant to which
certain assets constituting a portion of the CARES Act Loan Collateral are
leased to Parent.

“Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(b).

“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:
(a) the spread adjustment, or method for calculating or determining such spread
adjustment, that has been selected or recommended by the Relevant Governmental
Body for the relevant Pre-Adjustment Successor Rate (taking into account the
interest period, interest payment date or payment period for interest calculated
and/or tenor thereto) and which adjustment or method (i) is published on an
information service as selected by the Administrative Agent from time to time in
its discretion or (ii) solely with respect to Term SOFR, if not currently
published, which was previously so recommended for Term SOFR and published on an
information service acceptable to the Administrative Agent; or (b) the spread
adjustment that would apply (or has previously been applied) to the fallback
rate for a derivative transaction referencing the ISDA Definitions (taking into
account the interest period, interest payment date or payment period for
interest calculated and/or tenor thereto).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York.

 

3



--------------------------------------------------------------------------------

“SOFR” with respect to any Business Day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Third Amendment Date” shall mean November 12, 2020.

1.4    Amendment to Section 1.09. Section 1.09 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“1.09     [Reserved]”

1.5    Amendment to Section 3.03. Section 3.03 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“3.03    Inability to Determine Rates.

(a)     The Administrative Agent will promptly notify the Borrower and Lenders
if, in connection with any Loan or request with respect to a Loan, (a) Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
or (ii) adequate and reasonable means do not exist for determining LIBOR for the
Loan or Interest Period (including with respect to calculation of the Base
Rate); or (b) Agent or Required Lenders determine for any reason that LIBOR for
the Interest Period does not adequately and fairly reflect the cost to Lenders
of funding or maintaining the Loan. Thereafter, Lenders’ obligations to make or
maintain affected LIBOR Loans and utilization of the LIBOR component (if
affected) in determining Base Rate shall be suspended until Agent determines (or
is instructed by Required Lenders) to withdraw the notice. Upon receipt of such
notice, Borrower may revoke any pending request for funding, conversion or
continuation of a LIBOR Loan or, failing that, will be deemed to have requested
a Base Rate Loan, and the Administrative Agent may (or shall upon request by
Required Lenders) immediately convert any affected LIBOR Loan to a Base Rate
Loan.

 

4



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
Interest Period hereunder or any other tenors of LIBOR, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary;

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or such administrator has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”);

(iii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such administrator has made a public statement
announcing that all Interest Periods and other tenors of LIBOR are no longer
representative; or

(iv) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clauses
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under the other Loan Documents with, subject to the proviso below, the first
available alternative set forth in the order below for any payment period for
interest calculated that can be determined by Agent, in each case, without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document (“LIBOR Successor Rate”; and any such rate before
giving effect to the Related Adjustment, “Pre-Adjustment Successor Rate”):

(x)    Term SOFR plus the Related Adjustment; and

(y)     SOFR plus the Related Adjustment;

and in the case of clause (iv) above, the Borrower and Administrative Agent may
amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and

 

5



--------------------------------------------------------------------------------

under any other Loan Document in accordance with the definition of “LIBOR
Successor Rate” and such amendment will become effective at 5:00 p.m., on the
fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Borrower of the occurrence of the circumstances described in
clause (iv) above unless, prior to such time, Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders object to the
implementation of a LIBOR Successor Rate pursuant to such clause; provided that,
if the Administrative Agent determines that Term SOFR has become available, is
administratively feasible for the Administrative Agent and would have been
identified as the Pre-Adjustment Successor Rate in accordance with the foregoing
if it had been so available at the time that the LIBOR Successor Rate then in
effect was so identified, and notifies the Borrower and Lenders of such
availability, then from and after the beginning of the Interest Period, relevant
interest payment date or payment period for interest calculated, in each case,
commencing no less than 30 days after the date of such notice, the
Pre-Adjustment Successor Rate shall be Term SOFR and the LIBOR Successor Rate
shall be Term SOFR plus the relevant Related Adjustment.

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and Lenders of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate. Any LIBOR Successor Rate shall be applied
in a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. Notwithstanding anything else herein, if
at any time any LIBOR Successor Rate as so determined would otherwise be less
than 1.0%, the LIBOR Successor Rate will be deemed to be 1.0% for the purposes
of this Agreement and the other Loan Documents.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall deliver each such
amendment implementing such LIBOR Successor Rate Conforming Changes to the
Borrower and the Lenders reasonably promptly after such amendment becomes
effective.

If the events or circumstances of the type described in clauses (i) through
(iii) above have occurred with respect to the LIBOR Successor Rate then in
effect, then the successor rate thereto shall be determined in accordance with
the definition of “LIBOR Successor Rate.”

(c)    Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.03(b)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section

 

6



--------------------------------------------------------------------------------

3.03(b)(iv) have occurred but none of the LIBOR Successor Rates is available, or
(iii) if the events or circumstances of the type described in
Section 3.03(b)(i)-(iii) have occurred with respect to the LIBOR Successor Rate
then in effect and the Administrative Agent determines that none of the LIBOR
Successor Rates is available, then in each case, the Administrative Agent and
the Borrower may amend this Agreement solely for the purpose of replacing LIBOR
or any then current LIBOR Successor Rate in accordance with this Section at the
end of any Interest Period, relevant interest payment date or payment period for
interest calculated, as applicable, with another alternate benchmark rate giving
due consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any Related Adjustments and any other mathematical
or other adjustments to such benchmark giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated. For the avoidance of doubt, any such
proposed rate and adjustments shall constitute a LIBOR Successor Rate. Any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have delivered such proposed amendment to Lenders
and the Borrower unless, prior to such time, the Required Lenders have delivered
to the Administrative Agent written notice that such Required Lenders object to
such amendment.

(d)    If, at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with subsections 3.03(b) and (c) above and the
circumstances under clauses (a)(i) or (b)(iii) of subsection 3.03(b) above exist
or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended (to the extent of the affected LIBOR Loans, Interest Periods,
interest payment dates or payment periods), and (y) the LIBOR component shall no
longer be utilized in determining Base Rate, until the LIBOR Successor Rate has
been determined in accordance with subsections 3.03(b) and (c) above. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Loans (to the extent of the
affected LIBOR Loans, Interest Periods, interest payment dates or payment
periods) or, failing that, will be deemed to have converted such request into a
request for a Base Rate Loan (subject to the foregoing clause (y)) in the amount
specified therein.”

1.6    Amendment to ACTICLE VI. ARTICLE VI is amended by adding a new
Section 6.20 to read in its entirety as follows:

“6.20 CARES Act Loan.

(i)    keep detailed records of the Loan Parties’ utilization of the proceeds of
the CARES Act Loan;

 

7



--------------------------------------------------------------------------------

(ii)    shall apply proceeds of the CARES Act Loan to the payment of obligations
under the MG Finance Lease Agreement when due and payable and for other purposes
approved under the CARES Act Loan Agreement to the extent permissible under the
CARES Act;

(iii)    shall use the CARES Act Loan Account solely for the purpose of
depositing proceeds of the CARES Act Loan and making payments in accordance with
this Section 6.20;

(iv)    promptly upon repayment of the CARES Act Loan in full, all assets
comprising the CARES Act Loan Collateral shall become part of the Collateral and
the Borrower shall make all filings and other actions necessary to perfect and
protect the security interest in such assets pursuant to the terms of the
Collateral Documents and the Intercreditor Agreement;

(v)    promptly provide Administrative Agent upon its request with copies of all
material correspondence and documentation regarding the CARES Act Loan; and

(vi)    use commercially reasonably efforts to ensure that, at all times, an
amount equal to no less than ninety percent (90%) of the CARES Act Loan is
guaranteed by the U.S. Department of Agriculture.”

1.7    Amendment to Section 7.01. Section 7.01 to the Credit Agreement is hereby
amended by deleting “and” at the end of clause (r), substituting the “.” at the
end of clause (s) for “; and” and inserting a new clause (t) to read in its
entirety as follows:

“(t) Liens on CARES Act Collateral securing the indebtedness incurred under the
CARES Act Loan Agreement as of the Third Amendment Date.”

1.8    Amendment to Section 7.02(k). Section 7.02(k) to the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(k) The CARES Act Loan, as in effect on November 12, 2020, provided that the
Borrower shall not enter into any amendment, restatement, renewal, extension or
other modification of such CARES Act Loan without the prior written consent of
the Administrative Agent and provided further that the sole collateral that
maybe pledged under the CARES Act Loan is CARES Act Loan Collateral.”

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1    Closing Conditions. This Amendment shall become effective as of the Third
Amendment Date upon satisfaction of the following conditions (in each case, in
form and substance reasonably acceptable to the Administrative Agent):

(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.

 

8



--------------------------------------------------------------------------------

(b)    Copy of Executed Amendment to Term Credit Agreement. The Administrative
Agent shall have received a copy of the Fourth Amendment to the Term Credit
Agreement duly executed by the parties thereto and on such terms and conditions
as are satisfactory to the Administrative Agent.

(c)    Copy of Executed CARES Act Loan Agreement. The Administrative Agent shall
have received a copy of the CARES Act Loan Agreement duly executed by the
parties thereto and on such terms and conditions as are satisfactory to the
Administrative Agent.

(d)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(e)    Fees and Expenses. The Administrative Agent shall have received from the
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby.

(f)    Secretary’s Certificate. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary or similar officer of each
Loan Party dated the Third Amendment Date and certifying that (i) no changes
have been made to the by-laws, limited partnership agreement, limited liability
company agreement or other equivalent governing document of each Loan Party
since the Closing Date, (ii) each Loan Party is authorized to execute, deliver
and perform under the Loan Documents as amended by this Amendment, and (iii) no
changes have been made to the articles of incorporation, certificate of limited
partnership, certificate of formation or other equivalent governing document of
each Loan Party since the Closing Date.

(g)    Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate executed by a Responsible Officer attesting that as of the
Third Amendment Date the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects (provided that any such
representations and warranties which are qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects
(after giving effect to such qualification)) as of such date, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (provided that any such representations and warranties which
are qualified by materiality, Material Adverse Effect or similar language shall
be true and correct in all respects (after giving effect to such qualification))
as of such earlier date).

ARTICLE III

RELEASE

Upon receipt of the proceeds of the CARES Act Loan by the borrowers under the
CARES Act Loan Agreement, the Administrative Agent’s liens and security
interests on the CARES Act Loan Collateral granted by any Loan Party under any
Loan Documents shall be automatically released.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1    Amended Terms. On and after the Third Amendment Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

4.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:

(a)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

(b)    No action, consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by such Person of this
Amendment, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office, (c) recordation of any Mortgages (or
amendments thereto), (d) such as have been made or obtained and are in full
force and effect and (e) such actions, consents, approvals, registrations or
filings the failure to obtain or make which would not reasonably be expected to
have a Material Adverse Effect.

(c)    Immediately after giving effect to this Amendment, no event has occurred
and is continuing which constitutes a Default or an Event of Default.

4.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and other Loan Documents and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement and other Loan Documents applicable
to it and (b) that it is responsible for the observance and full performance of
its respective Obligations (to the extent specified in the Credit Agreement and
the other Loan Documents).

4.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

4.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel, in each case in accordance
with Section 10.04 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

4.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment, in each case to the extent required by Section 6.15 of
the Credit Agreement.

4.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

4.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

4.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

4.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

4.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

4.12    General Release. In consideration of the Administrative Agent’s
willingness to enter into this Amendment, on behalf of the Lenders, each Loan
Party hereby releases and forever discharges the Administrative Agent, Swing
Line Lender, the Lenders and the Administrative Agent’s, the Swing Line Lender’s
and each Lender’s respective predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Bank
Group”), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Loan Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Loan Documents and the transactions contemplated thereby; provided that the
foregoing general release shall not be a release of any claim against any member
of the Bank Group which arises from the gross negligence of willful misconduct
of such member of the Bank Group.

 

11



--------------------------------------------------------------------------------

4.13    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     U.S. WELL SERVICES, LLC     By:  

/s/ Kyle O’Neill

    Name:   Kyle O’Neill     Title:   Chief Financial Officer PARENT:     U.S.
WELL SERVICES, INC.     By:  

/s/ Kyle O’Neill

    Name:   Kyle O’Neill     Title:   Chief Financial Officer GUARANTORS:    
USWS FLEET 10, LLC     By:  

/s/ Kyle O’Neill

    Name:   Kyle O’Neill     Title:   Chief Financial Officer     USWS FLEET 11,
LLC     By:  

/s/ Kyle O’Neill

    Name:   Kyle O’Neill     Title:   Chief Financial Officer     USWS HOLDINGS
LLC     By:  

/s/ Kyle O’Neill

    Name:   Kyle O’Neill     Title:   Chief Financial Officer

(Signature Page to Third Amendment to ABL Credit Agreement)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, a Lender, an L/C Issuer and a Swing Line Lender

By:  

/s/ Tanner J. Pump

Name:   Tanner J. Pump Title:   Senior Vice President

(Signature Page to Third Amendment to ABL Credit Agreement)